Exhibit 10.1

FORM OF SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
15th day of July, 2020, by and between Fortress Value Acquisition Corp., a
Delaware corporation (the “Company”), and the undersigned (“Subscriber” or
“you”). Defined terms used but not otherwise defined herein shall have the
respective meanings ascribed thereto in the Transaction Agreement (as defined
below).

WHEREAS, the Company and the other parties named therein entered into that
certain Transaction Agreement, dated as of July 15, 2020 (the “Transaction
Agreement”), pursuant to which the Company will acquire MP Mine Operations LLC
d/b/a MP Materials and Secure Natural Resources LLC, on the terms and subject to
the conditions set forth therein (the “Transaction”);

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Company that number of the Company’s Class A common stock,
par value $0.0001 per share (the “Common Stock”), set forth on the signature
page hereto (the “Shares”) for a purchase price of $10.00 per share (the “Per
Share Price”), or the aggregate purchase price set forth on the signature page
hereto (the “Purchase Price”), and the Company desires to issue and sell to
Subscriber the Shares in consideration of the payment of the Purchase Price by
or on behalf of Subscriber to the Company on or prior to the Closing (as defined
below); and

WHEREAS, in connection with the Transaction, certain other “accredited
investors” (within the meaning of Rule 501(a) under the Securities Act of 1933,
as amended (the “Securities Act”)) have entered into separate subscription
agreements with the Company, pursuant to which such investors have, together
with the Subscriber pursuant to this Subscription Agreement, agreed to purchase
an aggregate of 20,000,000 shares of Common Stock at the Per Share Price.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Subscription. Subject to the terms and conditions hereof, Subscriber hereby
agrees to subscribe for and purchase, and the Company hereby agrees to issue and
sell to Subscriber, upon the payment of the Purchase Price, the Shares (such
subscription and issuance, the “Subscription”).

2. Representations, Warranties and Agreements.

2.1 Subscriber’s Representations, Warranties and Agreements. To induce the
Company to issue the Shares to Subscriber, Subscriber hereby represents and
warrants to the Company and agrees with the Company as follows:

2.1.1 If Subscriber is not an individual, Subscriber has been duly formed or
incorporated and is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation, with power and authority to enter
into, deliver and perform its obligations under this Subscription Agreement. If
Subscriber is an individual, Subscriber has the authority to enter into, deliver
and perform its obligations under this Subscription Agreement.



--------------------------------------------------------------------------------

2.1.2 If Subscriber is not an individual, this Subscription Agreement has been
duly authorized, executed and delivered by Subscriber. If Subscriber is an
individual, the signature on this Subscription Agreement is genuine, and
Subscriber has legal competence and capacity to execute the same. This
Subscription Agreement is enforceable against Subscriber in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

2.1.3 The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Subscriber or any of its subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, lease, license or other agreement or
instrument to which Subscriber or any of its subsidiaries is a party or by which
Subscriber or any of its subsidiaries is bound or to which any of the property
or assets of Subscriber or any of its subsidiaries is subject, which would
reasonably be expected to have a material adverse effect on the business,
properties, financial condition, stockholders’ equity or results of operations
of Subscriber and its subsidiaries, taken as a whole (a “Subscriber Material
Adverse Effect”), or materially affect the legal authority of Subscriber to
comply in all material respects with the terms of this Subscription Agreement;
(ii) if Subscriber is not an individual, result in any violation of the
provisions of the organizational documents of Subscriber or any of its
subsidiaries; or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over Subscriber or any of its subsidiaries or
any of their respective properties that would reasonably be expected to have a
Subscriber Material Adverse Effect or materially affect the legal authority of
Subscriber to comply in all material respects with this Subscription Agreement.

2.1.4 Subscriber (i) is a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act) or an “accredited investor” (within the meaning
of Rule 501(a) under the Securities Act) satisfying the applicable requirements
set forth on Schedule A, (ii) is acquiring the Shares only for its own account
and not for the account of others, or if Subscriber is subscribing for the
Shares as a fiduciary or agent for one or more investor accounts, each owner of
such account is an accredited investor and Subscriber has full investment
discretion with respect to each such account, and the full power and authority
to make the acknowledgements, representations and agreements herein on behalf of
each owner of each such account, and (iii) is not acquiring the Shares with a
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act (and shall provide the requested information on
Schedule A following the signature page hereto). Subscriber is not an entity
formed for the specific purpose of acquiring the Shares. Subscriber understands
and acknowledges that the purchase of the Shares pursuant to this Agreement
meets the exemptions from filing under FINRA Rule 5123(b)(1)(C) or (J).

 

2



--------------------------------------------------------------------------------

2.1.5 Subscriber understands that the Shares are being offered in a transaction
not involving any public offering within the meaning of the Securities Act and
that the Shares have not been registered under the Securities Act. Subscriber
understands that the Shares may not be resold, transferred, pledged or otherwise
disposed of by Subscriber absent an effective registration statement under the
Securities Act with respect to the Shares or an opinion of counsel satisfactory
to the Company that such registration statement is not required and an
applicable exemption from the registration requirements of the Securities Act is
available, and that any certificates or book entries representing the Shares
shall contain a legend to such effect. Subscriber acknowledges that the Shares
will not be eligible for resale pursuant to Rule 144A promulgated under the
Securities Act. Subscriber understands and agrees that the Shares will be
subject to transfer restrictions and, as a result of these transfer
restrictions, Subscriber may not be able to readily resell the Shares and may be
required to bear the financial risk of an investment in the Shares for an
indefinite period of time. Subscriber understands that it has been advised to
consult legal counsel prior to making any offer, resale, pledge or transfer of
any of the Shares.

2.1.6 Subscriber understands and agrees that Subscriber is purchasing the Shares
directly from the Company. Subscriber further acknowledges that there have been
no representations, warranties, covenants and agreements made to Subscriber by
the Company or any of its officers or directors, expressly or by implication,
other than those representations, warranties, covenants and agreements included
in this Subscription Agreement.

2.1.7 Subscriber represents and warrants that (i) it is not a Benefit Plan
Investor as contemplated by the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), or (ii) its acquisition and holding of the Shares will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, Section 4975 of
the Internal Revenue Code of 1986, as amended, or any applicable similar law.

2.1.8 In making its decision to purchase the Shares, Subscriber represents that
it has relied solely upon independent investigation made by Subscriber. The
Subscriber acknowledges and agrees that the Subscriber has received and has had
an adequate opportunity to review, such financial and other information as the
Subscriber deems necessary in order to make an investment decision with respect
to the Shares and made its own assessment and is satisfied concerning the
relevant tax and other economic considerations relevant to the Subscriber’s
investment in the Shares. Without limiting the generality of the foregoing, the
Subscriber acknowledges that it has reviewed the documents provided to the
Subscriber by the Company. The Subscriber represents and agrees that the
Subscriber and the Subscriber’s professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as the Subscriber and such Subscriber’s professional advisor(s), if
any, have deemed necessary to make an investment decision with respect to the
Shares. The Subscriber acknowledges that no disclosure or any information
received by the Subscriber has been prepared by any of Morgan Stanley & Co. LLC,
Deutsche Bank Securities Inc. and/or RBC Capital Markets, LLC (collectively, the
“Placement Agents”) and that the Placement Agents and their respective
directors, officers, employees, representatives and controlling persons have
made no independent investigation with respect to the Company or the Shares or
the accuracy, completeness or adequacy of any information supplied to the
Subscriber by the Company. The Subscriber acknowledges that it has not relied on
any statements or other information provided by the Placement Agents or any

 

3



--------------------------------------------------------------------------------

of the Placement Agents’ affiliates with respect to its decision to invest in
the Shares, including information related to the Company, the Shares and the
offer and sale of the Shares. the information provided to the Subscriber is
preliminary and subject to change, and that any changes to such information,
including, without limitation, any changes based on updated information or
changes in terms of the Transaction, shall in no way affect the Subscriber’s
obligation to purchase the Shares hereunder.

2.1.9 Subscriber became aware of this offering of the Shares solely by means of
direct contact from the Placement Agents or directly from the Company as a
result of a pre-exiting, substantial relationship with the Company, and the
Shares were offered to Subscriber solely by direct contact between Subscriber
and any of the Placement Agents or the Company. Subscriber did not become aware
of this offering of the Shares, nor were the Shares offered to Subscriber, by
any other means. Subscriber acknowledges that the Placement Agents have not
acted as its financial advisor or fiduciary. Subscriber acknowledges that the
Company represents and warrants that the Shares (i) were not offered by any form
of general solicitation or general advertising and (ii) are not being offered in
a manner involving a public offering under, or in a distribution in violation
of, the Securities Act, or any state securities laws.

2.1.10 Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Shares. Subscriber has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Shares, and Subscriber
has sought such accounting, legal and tax advice as Subscriber has considered
necessary to make an informed investment decision. Subscriber understands and
acknowledges that the purchase and sale of the Shares hereunder meets (i) the
exemptions from filing under FINRA Rule 5123(b)(1)(A) and (ii) the institutional
customer exemption under FINRA Rule 2111(b).

2.1.11 Alone, or together with any professional advisor(s), Subscriber
represents and acknowledges that Subscriber has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the investment in the Shares, has adequately analyzed and fully
considered the risks of an investment in the Shares and determined that the
Shares are a suitable investment for Subscriber and that Subscriber is able at
this time and in the foreseeable future to bear the economic risk of a total
loss of Subscriber’s investment in the Company. Subscriber further acknowledges
specifically that a possibility of total loss of investment exists and that it
is able to fend for itself in the transactions contemplated herein.

2.1.12 Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

2.1.13 Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons
administered by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or in any Executive Order issued by the President of the United States
and administered by OFAC (“OFAC List”), or a person or entity prohibited by any
OFAC sanctions program, (ii) a Designated National as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank
or providing banking services indirectly to a non-U.S. shell bank (collectively,
a “Prohibited

 

4



--------------------------------------------------------------------------------

Investor”). Subscriber agrees to provide law enforcement agencies, if requested
thereby, such records as required by applicable law, provided that Subscriber is
permitted to do so under applicable law. Subscriber represents that if it is a
financial institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et
seq.) (the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT
Act”), and its implementing regulations (collectively, the “BSA/PATRIOT Act”),
that Subscriber maintains policies and procedures reasonably designed to comply
with applicable obligations under the BSA/PATRIOT Act. Subscriber also
represents that, to the extent required, it maintains policies and procedures
reasonably designed for the screening of its investors against the OFAC
sanctions programs, including the OFAC List. Subscriber further represents and
warrants that, to the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by Subscriber and used to
purchase the Shares were legally derived.

2.1.14 Subscriber has, and at the Closing will have, sufficient funds to pay the
Purchase Price pursuant to Section 3.1.

2.1.15 Subscriber represents that no disqualifying event described in Rule
506(d)(1)(i)-(viii) under the Securities Act (a “Disqualification Event”) is
applicable to Subscriber or any of its Rule 506(d) Related Parties (as defined
below), except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. Subscriber hereby agrees that it
shall notify the Company promptly in writing in the event a Disqualification
Event becomes applicable to Subscriber or any of its Rule 506(d) Related
Parties, except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. For purposes of this
Section 2.1.15, “Rule 506(d) Related Party” shall mean a person or entity that
is a direct beneficial owner of Subscriber’s securities for purposes of Rule
506(d) under the Securities Act.

2.2 Company’s Representations, Warranties and Agreements. To induce Subscriber
to purchase the Shares, the Company hereby represents and warrants to Subscriber
and agrees with Subscriber as follows:

2.2.1 The Company has been duly incorporated and is validly existing as a
corporation in good standing under the Delaware General Corporation Law (the
“DGCL”), with corporate power and authority to own, lease and operate its
properties and conduct its business as presently conducted and to enter into,
deliver and perform its obligations under this Subscription Agreement.

2.2.2 The Shares have been duly authorized and, when issued and delivered to
Subscriber against full payment for the Shares in accordance with the terms of
this Subscription Agreement and registered with the Company’s transfer agent,
the Shares will be validly issued, fully paid and non-assessable and the Shares
will not have been authorized in violation of or subject to any preemptive or
similar rights created under the Company’s amended and restated certificate of
incorporation or under the DGCL.

2.2.3 This Subscription Agreement has been duly authorized, executed and
delivered by the Company and is enforceable against it in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

5



--------------------------------------------------------------------------------

2.2.4 The execution, delivery and performance of this Subscription Agreement
(including compliance by the Company with all of the provisions hereof),
issuance and sale of the Shares and the consummation of the certain other
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute (i) a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Company pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, lease, license
or other agreement or instrument to which the Company is a party or by which the
Company is bound or to which any of the property or assets of the Company is
subject, which would reasonably be expected to have a material adverse effect on
the business, properties, financial condition, stockholders’ equity or results
of operations of the Company (a “Material Adverse Effect”) or materially affect
the validity of the Shares or the legal authority of the Company to comply in
all material respects with the terms of this Subscription Agreement; (ii) result
in any violation of the provisions of the organizational documents of the
Company; or (iii) result in any violation of any statute or any judgment, order,
rule or regulation of any court or governmental agency or body, domestic or
foreign, having jurisdiction over the Company or any of its properties that
would reasonably be expected to have a Material Adverse Effect or materially
affect the validity of the Shares or the legal authority of the Company to
comply in all material respects with this Subscription Agreement.

2.2.5 Neither the Company, nor any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Company on Section 4(a)(2) of the Securities
Act for the exemption from registration for the transactions contemplated hereby
or would require registration of the Shares under the Securities Act.

2.2.6 Neither the Company nor any person acting on its behalf has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Shares.

2.2.7 The Company has provided Subscriber an opportunity to ask questions
regarding the Company and made available to Subscriber all the information
reasonably available to the Company that Subscriber has requested for deciding
whether to acquire the Shares.

2.2.8 No Disqualification Event is applicable to the Company or, to the
Company’s knowledge, any Company Covered Person (as defined below), except for a
Disqualification Event as to which Rule 506(d)(2)(ii)-(iv) or (d)(3) under the
Securities Act is applicable. The Company has complied, to the extent
applicable, with any disclosure obligations under Rule 506(e) under the
Securities Act. “Company Covered Person” means, with respect to the Company as
an “issuer” for purposes of Rule 506 under the Securities Act, any person listed
in the first paragraph of Rule 506(d)(1) under the Securities Act.

 

6



--------------------------------------------------------------------------------

3. Settlement Date and Delivery.

3.1 Closing. The closing of the Subscription contemplated hereby (the “Closing”)
is contingent upon the substantially concurrent consummation of the Transaction.
The Closing shall occur on the closing date of the Transaction. Upon not less
than three (3) business days’ written notice from (or on behalf of) the Company
to Subscriber (the “Closing Notice”) that the Company reasonably expects all
conditions to the closing of the Transaction to be satisfied on a date that is
not less than three (3) business days from the date of the Closing Notice,
Subscriber shall deliver to the Company at least one (1) business day prior to
the closing date specified in the Closing Notice (the “Closing Date”), to be
held in escrow until the Closing, the Purchase Price for the Shares by wire
transfer of United States dollars in immediately available funds to the account
specified by the Company in the Closing Notice against delivery by the Company
to Subscriber of the Shares in book-entry form. In the event the Closing does
not occur on the Closing Date, the Company shall promptly (but not later than
two (2) business days thereafter) return the Purchase Price to Subscriber.

3.2 Conditions to Closing.

The Closing shall be subject to the conditions that, on the Closing Date:

3.2.1 No suspension of the qualification of the Shares for offering or sale or
trading in any jurisdiction, or initiation or threatening of any proceedings for
any of such purposes, shall have occurred.

3.2.2 All representations and warranties of the Company and Subscriber contained
in this Subscription Agreement shall be true and correct in all material
respects as of the Closing Date, and consummation of the Closing shall
constitute a reaffirmation by Subscriber of each of the representations,
warranties and agreements contained in this Subscription Agreement as of the
Closing Date.

3.2.3 The Company and the Subscriber shall have performed or complied in all
material respects with all agreements and covenants required by this
Subscription Agreement.

3.2.4 No governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
preventing or prohibiting consummation of the transactions contemplated hereby.

3.2.5 All conditions precedent to the consummation of the Transaction set forth
in the Transaction Agreement shall have been satisfied or waived (other than
those conditions that, by their nature, may only be satisfied at the
consummation of the Transaction, but subject to satisfaction of such conditions
as of the consummation of the Transaction).

3.2.6 All specified waiting periods under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, shall have expired or been terminated.

 

7



--------------------------------------------------------------------------------

4. Registration Rights.

4.1 The Company and Subscriber agree that, within fifteen (15) business days
after the consummation of the Transaction, the Company will file with the U.S.
Securities and Exchange Commission (the “SEC”) a registration statement
registering the resale of the Shares (the “Registration Statement”), and the
Company shall use its commercially reasonable efforts to have the Registration
Statement declared effective as soon as practicable after the filing thereof;
provided, however, that the Company’s obligations to include the Shares and
those other Shares of the Company held by Subscriber in the Registration
Statement are contingent upon Subscriber furnishing in writing to the Company
such information regarding Subscriber, the securities of the Company held by
Subscriber and the intended method of disposition of the Shares as shall be
reasonably requested by the Company to effect the registration of the Shares,
and shall execute such documents in connection with such registration as the
Company may reasonably request that are customary of a selling stockholder in
similar situations. The Company shall use its commercially reasonable efforts to
maintain the continuous effectiveness of the Registration Statement until the
earliest of (i) the date on which the Shares may be resold without volume or
manner of sale limitations pursuant to Rule 144 promulgated under the Securities
Act (“Rule 144”), (ii) the date on which such Shares have actually been sold and
(iii) the date which is two years after the Closing.

4.2 Notwithstanding anything to the contrary in this Subscription Agreement, the
Company shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require any Subscriber not to
sell under the Registration Statement or to suspend the effectiveness thereof,
if the negotiation or consummation of a transaction by the Company or its
subsidiaries is pending or an event has occurred, which negotiation,
consummation or event, the Company’s board of directors reasonably believes,
upon the advice of legal counsel, would require additional disclosure by the
Company in the Registration Statement of material information that the Company
has a bona fide business purpose for keeping confidential and the non-disclosure
of which in the Registration Statement would be expected, in the reasonable
determination of the Company’s board of directors, upon the advice of legal
counsel, to cause the Registration Statement to fail to comply with applicable
disclosure requirements (each such circumstance, a “Suspension Event”);
provided, however, that the Company may not delay or suspend the Registration
Statement on more than two occasions or for more than sixty (60) consecutive
calendar days, or more than ninety (90) total calendar days, in each case during
any twelve-month period. Upon receipt of any written notice from the Company of
the happening of any Suspension Event (which notice shall not contain material
non-public information) during the period that the Registration Statement is
effective or if as a result of a Suspension Event the Registration Statement or
related prospectus contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, each Subscriber agrees that (i) it
will immediately discontinue offers and sales of the Shares under the
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until such Subscriber receives copies of a supplemental or
amended prospectus (which the Company agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Company that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in

 

8



--------------------------------------------------------------------------------

such written notice delivered by the Company unless otherwise required by law or
subpoena. If so directed by the Company, each Subscriber will deliver to the
Company or, in such Subscriber’s sole discretion destroy, all copies of the
prospectus covering the Shares in such Subscriber’s possession; provided,
however, that this obligation to deliver or destroy all copies of the prospectus
covering the Shares shall not apply (i) to the extent such Subscriber is
required to retain a copy of such prospectus (a) in order to comply with
applicable legal, regulatory, self-regulatory or professional requirements or
(b) in accordance with a bona fide pre-existing document retention policy or
(ii) to copies stored electronically on archival servers as a result of
automatic data back-up.

4.3 The Company shall, notwithstanding any termination of this Subscription
Agreement, indemnify, defend and hold harmless each Subscriber (to the extent a
seller under the Registration Statement), the officers, directors and agents of
each of them, and each person who controls such Subscriber (within the meaning
of Section 15 of the Securities Act or Section 20 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, that arise out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any prospectus included in the
Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of its obligations under this Section 4, except to the extent,
but only to the extent, that such untrue statements, alleged untrue statements,
omissions or alleged omissions are based upon information regarding such
Subscriber furnished in writing to the Company by such Subscriber expressly for
use therein or such Subscriber has omitted a material fact from such information
or otherwise violated the Securities Act, Exchange Act or any state securities
law or any rule or regulation thereunder; provided, however, that the
indemnification contained in this Section 4 shall not apply to amounts paid in
settlement of any Losses if such settlement is effected without the consent of
the Company (which consent shall not be unreasonably withheld, conditioned or
delayed), nor shall the Company be liable for any Losses to the extent they
arise out of or are based upon a violation which occurs (A) in reliance upon and
in conformity with written information furnished by a Subscriber, (B) in
connection with any failure of such person to deliver or cause to be delivered a
prospectus made available by the Company in a timely manner, (C) as a result of
offers or sales effected by or on behalf of any person by means of a “free
writing prospectus” (as defined in Rule 405 under the Securities Act) that was
not authorized in writing by the Company, or (D) in connection with any offers
or sales effected by or on behalf of a Subscriber in violation of Section 4.2
hereof. The Company shall notify such Subscriber promptly of the institution,
threat or assertion of any proceeding arising from or in connection with the
transactions contemplated by this Section 4 of which the Company is aware. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an indemnified party and shall survive the transfer of
the Shares by such Subscriber.

 

9



--------------------------------------------------------------------------------

4.4 Each Subscriber shall, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, and each
person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based upon any untrue or alleged untrue statement of a material
fact contained in any Registration Statement, any prospectus included in the
Registration Statement, or any form of prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent, that such untrue statements or omissions are based upon
information regarding such Subscriber furnished in writing to the Company by
such Subscriber expressly for use therein; provided, however, that the
indemnification contained in this Section 4 shall not apply to amounts paid in
settlement of any Losses if such settlement is effected without the consent of
such Subscriber (which consent shall not be unreasonably withheld, conditioned
or delayed). In no event shall the liability of any Subscriber be greater in
amount than the dollar amount of the net proceeds received by such Subscriber
upon the sale of the Shares giving rise to such indemnification obligation. Each
Subscriber shall notify the Company promptly of the institution, threat or
assertion of any proceeding arising from or in connection with the transactions
contemplated by this Section 4 of which such Subscriber is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an indemnified party and shall survive the transfer of the Shares
by such Subscriber.

5. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (i) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (ii) upon the
mutual written agreement of each of the parties hereto to terminate this
Subscription Agreement or (iii) if any of the conditions to Closing set forth in
Section 3.2 of this Subscription Agreement are not satisfied or waived on or
prior to the Closing and, as a result thereof, the transactions contemplated by
this Subscription Agreement are not consummated at the Closing; provided, that,
subject to the limitations set forth in Section 8, nothing herein will relieve
any party from liability for any willful breach hereof prior to the time of
termination, and each party will be entitled to any remedies at law or in equity
to recover losses, liabilities or damages arising from such breach. The Company
shall promptly notify Subscriber of the termination of the Transaction Agreement
promptly after the termination of such agreement.

6. Miscellaneous.

6.1 Further Assurances. At the Closing, the parties hereto shall execute and
deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the Subscription as contemplated by this Subscription Agreement.

 

10



--------------------------------------------------------------------------------

6.1.1 Subscriber acknowledges that the Company, the Placement Agents and others
will rely on the acknowledgments, understandings, agreements, representations
and warranties contained in this Subscription Agreement. Prior to the Closing,
Subscriber agrees to promptly notify the Company if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects. Subscriber further acknowledges and
agrees that the Placement Agents are third-party beneficiaries of the
representations and warranties of the Subscriber contained in Section 2.1 of
this Subscription Agreement.

6.1.2 The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby.

6.1.3 The Company may request from Subscriber such additional information as the
Company may deem necessary to evaluate the eligibility of Subscriber to acquire
the Shares, and Subscriber shall provide such information as may be reasonably
requested, to the extent readily available and to the extent consistent with its
internal policies and procedures.

6.1.4 Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

6.2 Notices. Any notice or communication required or permitted hereunder shall
be in writing and either delivered personally, emailed or sent by overnight mail
via a reputable overnight carrier, or sent by certified or registered mail,
postage prepaid, and shall be deemed to be given and received (i) when so
delivered personally, (ii) when sent, with no mail undeliverable or other
rejection notice, if sent by email, or (iii) three (3) business days after the
date of mailing to the address below or to such other address or addresses as
such person may hereafter designate by notice given hereunder:

(i) if to Subscriber, to such address or addresses set forth on the signature
page hereto;

(ii) if to the Company (prior to the Transaction closing), to:

Fortress Value Acquisition Corp.

1345 Avenue of the Americas, 46th Floor

New York, New York 10105

Attention:     Alexander Gillette

Email:           agillette@fortress.com

with a required copy to (which copy shall not constitute notice):

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention:     Jackie Cohen

Email:           jackie.cohen@weil.com

 

11



--------------------------------------------------------------------------------

(iii) if to the Company (following the Transaction closing), to:

MP Mine Operations LLC d/b/a MP Materials

6720 Via Austi Parkway, Suite 450

Las Vegas, Nevada 89119

Attention:     Sheila Bangalore, General Counsel

Email:           sbangalore@mpmaterials.com

with a required copy to (which copy shall not constitute notice):

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

Attention:     Michael Heinz

Email:           mheinz@sidley.com

6.3 Entire Agreement. This Subscription Agreement constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. Except as otherwise expressly set forth in
Section 6.1.1, this Subscription Agreement shall not confer rights or remedies
upon any person other than the parties hereto and their respective successors
and assigns.

6.4 Modifications and Amendments. This Subscription Agreement may not be
modified, waived or terminated except by an instrument in writing, signed by the
party against whom enforcement of such modification, waiver, or termination is
sought.

6.5 Waivers and Consents. The terms and provisions of this Subscription
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions. No such waiver or consent shall be deemed to be or shall
constitute a waiver or consent with respect to any other terms or provisions of
this Subscription Agreement, whether or not similar. Each such waiver or consent
shall be effective only in the specific instance and for the purpose for which
it was given, and shall not constitute a continuing waiver or consent.

6.6 Assignment. Neither this Subscription Agreement nor any rights that may
accrue to Subscriber hereunder (other than the Shares acquired hereunder, if
any) may be transferred or assigned; provided, however, Subscriber may transfer
its rights and obligations hereunder to another investment fund or account
managed or advised by the same manager as Subscriber (or a related party or
affiliate), provided, that no such transfer shall release Subscriber of its
obligations hereunder.

6.7 Benefit. Except as otherwise provided herein, this Subscription Agreement
shall be binding upon, and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives, and
permitted assigns, and the agreements, representations, warranties, covenants
and acknowledgments contained herein shall be deemed to be made by, and be
binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

12



--------------------------------------------------------------------------------

6.8 Governing Law. This Subscription Agreement, and any claim or cause of action
hereunder based upon, arising out of or related to this Subscription Agreement
(whether based on law, in equity, in contract, in tort or any other theory) or
the negotiation, execution, performance or enforcement of this Subscription
Agreement, shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the principles of conflicts of law
thereof.

6.9 Consent to Jurisdiction; Waiver of Jury Trial. Each of the parties
irrevocably consents to the exclusive jurisdiction and venue of the Court of
Chancery of the State of Delaware, provided, that if subject matter jurisdiction
over the matter that is the subject of the legal proceeding is vested
exclusively in the U.S. federal courts, such legal proceeding shall be heard in
the U.S. District Court for the District of Delaware (together with the Court of
Chancery of the State of Delaware “Chosen Courts”), in connection with any
matter based upon or arising out of this Subscription Agreement and each other
document executed in connection with the Transaction, and the consummation
thereof, agrees that process may be served upon them in any manner authorized by
the laws of the State of Delaware for such persons and waives and covenants not
to assert or plead any objection which they might otherwise have to such manner
of service of process. Each party hereby waives, and shall not assert as a
defense in any legal dispute, that (i) such person is not personally subject to
the jurisdiction of the Chosen Courts for any reason, (ii) such legal proceeding
may not be brought or is not maintainable in the Chosen Courts, (iii) such
person’s property is exempt or immune from execution, (iv) such legal proceeding
is brought in an inconvenient forum or (v) the venue of such legal proceeding is
improper. Each party hereby agrees not to commence or prosecute any such action,
claim, cause of action or suit other than before the Chosen Courts, nor to make
any motion or take any other action seeking or intending to cause the transfer
or removal of any such action, claim, cause of action or suit to any court other
than the Chosen Courts, whether on the grounds of inconvenient forum or
otherwise. Each Party hereby consents to service of process in any such
proceeding in any manner permitted by Delaware law, and further consents to
service of process by nationally recognized overnight courier service
guaranteeing overnight delivery, or by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 6.2.
Notwithstanding the foregoing in this Section 6.9, a party may commence any
action, claim, cause of action or suit in a court other than the Chosen Courts
solely for the purpose of enforcing an order or judgment issued by the Chosen
Courts. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED,
EACH OF THE PARTIES MAY DO SO ONLY IF HE, SHE OR IT IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS
ASSERTED IN ANY LEGAL DISPUTE RELATING TO THIS SUBSCRIPTION AGREEMENT AND EACH
OTHER DOCUMENT EXECUTED IN CONNECTION WITH THE TRANSACTIONS, AND THE
CONSUMMATION THEREOF, AND FOR ANY COUNTERCLAIM RELATING THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. IF THE SUBJECT MATTER OF ANY SUCH
LEGAL DISPUTE IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY
SHALL ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS SUBSCRIPTION AGREEMENT AND EACH OTHER DOCUMENT EXECUTED IN
CONNECTION WITH THE TRANSACTION, AND THE CONSUMMATION THEREOF. FURTHERMORE, NO
PARTY SHALL SEEK TO CONSOLIDATE ANY SUCH LEGAL DISPUTE WITH A SEPARATE ACTION OR
OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL CANNOT BE WAIVED.

 

13



--------------------------------------------------------------------------------

6.10 Severability. If any provision of this Subscription Agreement shall be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.

6.11 No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Subscription
Agreement, and no course of dealing between the parties hereto, shall operate as
a waiver of any such right, power or remedy of such party. No single or partial
exercise of any right, power or remedy under this Subscription Agreement by a
party hereto, nor any abandonment or discontinuance of steps to enforce any such
right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto shall not constitute a waiver of
the right of such party to pursue other available remedies. No notice to or
demand on a party not expressly required under this Subscription Agreement shall
entitle the party receiving such notice or demand to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.

6.12 Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Subscription Agreement or in any
other agreement, certificate or instrument provided for or contemplated hereby,
shall survive the execution and delivery hereof and any investigations made by
or on behalf of the parties.

6.13 No Broker or Finder; Expenses. Each of the parties hereto represents and
warrants to the other that no broker, finder or other financial consultant has
acted on its behalf in connection with this Subscription Agreement or the
transactions contemplated hereby in such a way as to create any liability on the
other. Each of the parties hereto agrees to indemnify and save the other
harmless from any claim or demand for commission or other compensation by any
broker, finder, financial consultant or similar agent claiming to have been
employed by or on behalf of such party and to bear the cost of legal expenses
incurred in defending against any such claim. Each of the parties hereto shall
pay all of its own expenses in connection with this Subscription Agreement and
the transactions contemplated hereby.

6.14 Headings and Captions. The headings and captions of the various
subdivisions of this Subscription Agreement are for convenience of reference
only and shall in no way modify or affect the meaning or construction of any of
the terms or provisions hereof.

6.15 Counterparts. This Subscription Agreement may be executed in one or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or any other form of electronic delivery,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

14



--------------------------------------------------------------------------------

6.16 Construction. The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Subscription Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Subscription Agreement as a whole and not to any particular subdivision
unless expressly so limited. The parties hereto intend that each representation,
warranty, and covenant contained herein will have independent significance. If
any party hereto has breached any representation, warranty, or covenant
contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant.

6.17 Mutual Drafting. This Subscription Agreement is the joint product of
Subscriber and the Company and each provision hereof has been subject to the
mutual consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.

7. Disclosure. The Subscriber hereby acknowledges that the terms of this
Subscription Agreement will be disclosed by the Company in a Current Report on
Form 8-K filed with the SEC on or after the date hereof and a form of this
Subscription Agreement will be filed with the SEC as an exhibit thereto.

8. Trust Account Waiver. Subscriber acknowledges that the Company is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the
Company and one or more businesses or assets. Subscriber further acknowledges
that, as described in the Company’s prospectus relating to its initial public
offering dated April 29, 2020 (the “Prospectus”) available at www.sec.gov,
substantially all of the Company’s assets consist of the cash proceeds of
Company’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of Company, its public shareholders and the
underwriters of Company’s initial public offering. Except with respect to
interest earned on the funds held in the Trust Account that may be released to
Company to pay its tax obligations, if any, the cash in the Trust Account may be
disbursed only for the purposes set forth in the Prospectus. For and in
consideration of the Company entering into this Subscription Agreement, the
receipt and sufficiency of which are hereby acknowledged, Subscriber, on behalf
of itself and its representatives, hereby irrevocably waives any and all right,
title and interest, or any claim of any kind they have or may have in the
future, in or to any monies held in the Trust Account, and agrees not to seek
recourse against the Trust Account as a result of, or arising out of, this
Subscription Agreement.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

FORTRESS VALUE ACQUISITION CORP. By:  

     

Name: Title:

 

Accepted and agreed this 15th day of July, 2020.

 

16



--------------------------------------------------------------------------------

SUBSCRIBER:                     Signature of Subscriber:      Signature of Joint
Subscriber, if applicable: By:  

     

     By:  

    

Name:      Name: Title:      Title: Date: [•], 2020      Name of Subscriber:  
   Name of Joint Subscriber, if applicable:

 

(Please print. Please indicate name and capacity of person signing above)

    

 

(Please Print. Please indicate name and capacity of person signing above)

 

Name in which securities are to be registered (if different from the name of
Subscriber listed directly above):

       Email Address:        If there are joint investors, please check one:  
    

☐   Joint Tenants with Rights of Survivorship

      

☐   Tenants-in-Common

      

☐   Community Property

       Subscriber’s EIN: __________________________      Joint Subscriber’s EIN:
________________ Business Address-Street:      Mailing Address-Street (if
different):

 

    

 

 

City, State, Zip:

    

 

City, State, Zip:

 

17



--------------------------------------------------------------------------------

Attn:    Attn: Telephone No.: __________________________    Telephone No.:
_____________________ Facsimile No.: __________________________    Facsimile
No.: ______________________

Aggregate Number of Shares subscribed for:

                                                     

   Aggregate Purchase Price:                    $ .

You must pay the Purchase Price by wire transfer of U.S. dollars in immediately
available funds to the account specified by the Company in the Closing Notice.

 

18



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A.

QUALIFIED INSTITUTIONAL BUYER STATUS

          (Please

check the applicable subparagraphs):

 

  1.

☐ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”) (a “QIB”)).

 

  2.

☐ We are subscribing for the Shares as a fiduciary or agent for one or more
investor accounts, and each owner of such account is a QIB.

*** OR ***

 

B.

INSTITUTIONAL ACCREDITED INVESTOR STATUS

          (Please

check the applicable subparagraphs):

 

  1.

☐ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act, and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

  2.

☐ We are not a natural person.

*** AND ***

 

C.

AFFILIATE STATUS

          (Please

check the applicable box) SUBSCRIBER:

 

  ☐

is:

 

  ☐

is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

This page should be completed by Subscriber

and constitutes a part of the Subscription Agreement.

 

19



--------------------------------------------------------------------------------

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

☐ Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;

☐ Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

☐ Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

☐ Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

☐ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000. For purposes of calculating a natural
person’s net worth: (i) the person’s primary residence shall not be included as
an asset; (ii) indebtedness that is secured by the person’s primary residence,
up to the estimated fair market value of the primary residence at the time of
the sale of securities, shall not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of sale of securities
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability;

☐ Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

☐ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person; or

☐ Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

 

 

20